FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RAFAEL MARTINEZ COYT,                     
                            Petitioner,          No. 05-77080
                   v.
                                                 Agency No.
                                                 A078-372-732
ERIC H. HOLDER     JR., Attorney
General,                                           OPINION
                          Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                   Argued and Submitted
         October 5, 2009—San Francisco, California

                     Filed January 20, 2010

   Before: Ferdinand F. Fernandez and Sidney R. Thomas,
     Circuit Judges, and Ann Aldrich,* District Judge.

                   Opinion by Judge Thomas




   *The Honorable Ann Aldrich, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.

                                1269
                  MARTINEZ COYT v. HOLDER               1271




                        COUNSEL

Robert Bradford Jobe, San Francisco, California, on behalf of
petitioner Rafael Martinez Coyt.

Eric Warren Marsteller, Washington, DC, on behalf of
respondent Eric H. Holder Jr.


                         OPINION

THOMAS, Circuit Judge:

  In this petition for review, we consider whether the Board
of Immigration Appeals (“BIA”) may deem a motion to
reopen or reissue withdrawn by operation of law when the
government removes a petitioner before the BIA has ruled on
1272              MARTINEZ COYT v. HOLDER
the motion. We conclude that it cannot do so, and we grant
the petition for review.

                               I

   Rafael Martinez Coyt entered the United States at San Ysi-
dro, California without inspection in 1984. In 2001, he was
served with a Notice to Appear charging him with removabil-
ity as an alien present who had not been admitted or paroled.
Martinez Coyt conceded removability, but applied for cancel-
lation of removal, or, in the alternative, voluntary departure.
In 2003, the immigration judge (“IJ”) found that Martinez
Coyt had no disqualifying criminal convictions, had been con-
tinuously physically present for ten years, and was of good
moral character during that time. She denied cancellation,
however, finding that Martinez Coyt was healthy and had
extensive family ties in Mexico, had not shown more than
mere loss of current employment, or the inability to maintain
his present standard of living, and had not shown any compel-
ling educational or medical needs of his children that could
not be met in Mexico. The IJ held that, while the petitioner’s
American citizen children were likely to suffer some hard-
ship, his claim did not amount to exceptional and extremely
unusual hardship. She granted a sixty-day voluntary departure
period.

   Martinez Coyt timely appealed the decision. A single-
member panel of the BIA affirmed the IJ’s decision without
opinion on May 7, 2004, granting Martinez Coyt thirty days
to depart voluntarily. The order was sent to Martinez Coyt’s
former attorney at an address in Oakland, California; how-
ever, his former attorney had moved his office to Emeryville,
California. Martinez Coyt’s former attorney asserts that he did
not receive word of the decision until he made a routine
phone call to the Executive Office for Immigration Review on
October 6, 2004, several months after the expiration of the
renewed voluntary departure period. Both Martinez Coyt and
                       MARTINEZ COYT v. HOLDER                         1273
his former attorney agree that Martinez Coyt did not find out
about the denial until sometime in early October, 2004.

   Martinez Coyt was scheduled for deportation on September
20, 2005. That day, through a new attorney, he moved for the
BIA to “reissue” its decision so that the thirty-day voluntary
departure period would restart, arguing that his former coun-
sel had been ineffective. Along with the motion, he intro-
duced evidence that his son Marcos had hernia surgery in
April and may require additional surgery; that his son Rafael
Jr. had serious mental health problems dating back to at least
February of that year, including emotional outbursts and a sui-
cide attempt; and that he had been injured on the job in March
of that year, which he alleged would interfere with his ability
to provide for his children’s medical needs if he were
removed and lost his American health insurance. Martinez
Coyt also moved for an emergency motion to stay removal
pending a decision on his motion to reissue. He was removed
the same day, before the BIA had ruled on his emergency stay
motion.

   The government filed its opposition to Martinez Coyt’s
motion to reissue, equating it with a motion to reopen, and
explaining that it should be denied as untimely.1 In response,
Martinez Coyt supplemented his motion, explaining that he
had been removed on September 20, 2005, and that his son
had attempted suicide on two separate occasions since that
time, had been institutionalized briefly, and at some point had
been diagnosed with bi-polar disorder. He presented a letter
from the son’s social worker tracing the suicide attempts to
their separation, as well as documentation of a lack of psycho-
  1
    See Singh v. Gonzales, 494 F.3d 1170, 1172 (9th Cir. 2007) (petitioner
“filed a motion to reopen with the BIA, requesting that it reissue its deci-
sion so [he] could timely appeal to this court”); see also Chen v. U.S. Atty.
Gen., 502 F.3d 73, 75 (2d Cir. 2007) (“A motion to reissue is treated as
a motion to reopen.” (citing Tobeth-Tangang v. Gonzales, 440 F.3d 537,
539 n. 2 (1st Cir. 2006)).
1274               MARTINEZ COYT v. HOLDER
logical services and appropriate medical care in Mexico that
would prevent their reunification outside of the United States.

   A one-member panel of the BIA issued a per curiam order
on November 28, 2005, citing 8 C.F.R. § 1003.2(d) to find
that Martinez Coyt’s departure resulted in the withdrawal of
his motion. Martinez Coyt timely petitioned us to review the
BIA decision.

                               II

   At issue in this petition for review is one aspect of the
BIA’s regulatory “departure bar,” under which the BIA deems
a pending appeal or motion to reopen or reconsider withdrawn
if the petitioner departs from the United States, either volun-
tarily or involuntarily. The departure bar at issue in this case,
8 C.F.R. § 1003.2(d), reads in relevant part:

    Any departure from the United States, including the
    deportation or removal of a person who is the subject
    of exclusion, deportation, or removal proceedings,
    occurring after the filing of a motion to reopen or a
    motion to reconsider [before the BIA], shall consti-
    tute a withdrawal of such motion.

   Martinez Coyt claims that the regulation as applied to him
is invalid, as being ultra vires to the governing statute.

                               A

   [1] We must first dispose of the government’s unpersuasive
argument that we lack appellate jurisdiction over Martinez
Coyt’s challenge to the validity of 8 C.F.R. § 1003.2(d)
because he did not exhaust this claim before the BIA. As Mar-
tinez Coyt points out, he had no right to challenge the validity
of the regulation before the BIA, because “[t]he BIA simply
has no authority to invalidate a regulation that it is bound to
follow.” Espinoza-Gutierrez v. Smith, 94 F.3d 1270, 1273
                   MARTINEZ COYT v. HOLDER                  1275
(9th Cir. 1996). Because the BIA has no authority to declare
a regulation invalid, “the exhaustion doctrine does not bar
review of a question concerning the validity of an INS regula-
tion because of a conflict with a statute.” Id. at 1273-74. Thus,
Martinez Coyt did not need to present his regulatory chal-
lenge to the BIA before raising it in a petition for review.

                               B

   In determining whether the Attorney General exceeded
statutory authority in promulgating an immigration regulation,
we employ the familiar analysis dictated by Chevron U.S.A.
v. Natural Res. Def. Council, 467 U.S. 837 (1984) and Food
& Drug Admin. v. Brown & Williamson Tobacco Corp., 529
U.S. 120 (2000). United States v. Dang, 488 F.3d 1135, 1140
(9th Cir. 2007).

   Chevron requires that we examine in the first instance
“whether Congress has directly spoken to the precise question
at issue.” 467 U.S. at 842. “If Congress has done so, the
inquiry is at an end; [we] ‘must give effect to the unambigu-
ously expressed intent of Congress.’ ” Brown & Williamson,
529 U.S. at 132 (quoting Chevron, 467 U.S. at 843). In deter-
mining Congressional intent under Chevron, we not only look
at the precise statutory section in question, but we also ana-
lyze the provision in the context of the governing statute as
a whole, presuming congressional intent to create a “ ‘sym-
metrical and coherent regulatory scheme.’ ” Id. at 133 (quot-
ing Gustafson v. Alloyd Co., 513 U.S. 561, 569 (1995)).
Finally, “we must be guided to a degree by common sense as
to the manner in which Congress is likely to delegate [such
an important] policy decision.” Id.

   If, after conducting such an analysis, we conclude that Con-
gress has not addressed the issue, we “must respect the agen-
cy’s construction of the statute so long as it is permissible.”
Id. at 132 (citing INS v. Aguirre-Aguirre, 526 U.S. 415, 424
(1999), and Auer v. Robbins, 519 U.S. 452, 457 (1997)).
1276               MARTINEZ COYT v. HOLDER
However, “we must reject those constructions that are con-
trary to clear congressional intent or that frustrate the policy
that Congress sought to implement.” Schneider v. Chertoff,
450 F.3d 944, 952 (9th Cir. 2006).

   [2] In the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (“IIRIRA”), Pub.L. No. 104-208,
§ 304(a), 110 Stat. 3009-546, 3009-593 (Sept. 30, 1996),
Congress amended the Immigration and Nationality Act
(“INA”) by, among other things, granting aliens subject to a
removal order the right to file one motion to reopen. 8 U.S.C.
§ 1229a(c)(7)(A); Dada v. Mukasey, 128 S. Ct. 2307, 2310
(2008). IIRIRA provides that a motion to reopen must be filed
within ninety days of the entry of a final order of removal. 8
U.S.C. § 1229a(c)(7)(C). IIRIRA also requires that, “when an
alien is ordered removed, the Attorney General shall remove
the alien from the United States within a period of 90 days.”
8 U.S.C. § 1231(a)(1)(A).

   The government argues that it is permissible to interpret
IIRIRA to mean that, where the Attorney General complies
with Congress’s directive to remove an alien within ninety
days, by that very act he unilaterally cuts short the ninety day
period Congress granted the alien to file a motion to reopen.
Moreover, he unilaterally causes to be withdrawn any motion
that the alien already filed. This is so, the government argues
in this case, even where the alien filed a motion to stay
removal along with the motion to reopen, and even if the BIA
has not yet ruled on the stay motion. According to the govern-
ment, the BIA is simply stripped of jurisdiction.

   [3] These arguments are contrary to the IIRIRA statutory
scheme. In considering the context of the governing statute as
a whole, presuming congressional intent to create a “symmet-
rical and coherent regulatory scheme,” the intent of Congress
is clear. As we have previously held, Congress wished to
expedite the physical removal of those aliens not entitled to
admission to the United States, while at the same time
                   MARTINEZ COYT v. HOLDER                 1277
increasing the accuracy of such determinations. See Morales-
Izquierdo v. Gonzales, 486 F.3d 484, 494 (9th Cir. 2007) (en
banc) (citing H.R. Rep. No. 104-469(I), at 111 (1996)).

   [4] To that end, IIRIRA “inverted” certain provisions of the
INA, encouraging prompt voluntary departure and speedy
government action, while eliminating prior statutory barriers
to pursuing relief from abroad. Nken v. Holder, 129 S. Ct.
1749, 1755 (2009). Previously, an alien was afforded an auto-
matic stay of an order of final removal pending final action
by the courts. 8 U.S.C. § 1105a(a)(3) (repealed 1996). The
stay was required because, under prior law, removal of a peti-
tioner from the United States precluded courts from exercis-
ing jurisdiction over petitions for review. 8 U.S.C. § 1105a(c)
(repealed 1996). IIRIRA changed that by lifting the prior stat-
utory bar over courts exercising jurisdiction over departed
aliens, removing the automatic stay provision upon petition
for review, and informing the Attorney General that removal
need not be deferred. IIRIRA § 306(b), 110 Stat. 3009-612
(repealing § 1105a); 8 U.S.C. § 1252(b)(3)(B); 8 U.S.C.
§ 1252(b)(8)(C). Thus, in passing IIRIRA, Congress antici-
pated that petitioners would be able to pursue relief after
departing from the United States.

   Congress’s dual goals are apparent not only in IIRIRA’s
provisions concerning judicial review, but in its provisions
concerning administrative relief. IIRIRA, for the first time,
provides petitioners with a statutory right to file a motion to
reopen administrative proceedings, while specifying that the
right must be exercised within ninety days after the final order
of removal. 8 U.S.C. § 1229a(c)(7)(A); Dada, 128 S. Ct. at
2315-16; see also 8 U.S.C. § 1229a(c)(6) (creating a statutory
right to file a motion to reconsider, within thirty days of the
entry of a final administrative order); 8 U.S.C. § 1229c(b)(2)
(“Permission to depart voluntarily under this subsection shall
not be valid for a period exceeding 60 days.”); Dada, 128
S. Ct. at 2318 (construing IIRIRA voluntary departure with
regard to the motion to reopen’s “purpose . . . to ensure a
1278                   MARTINEZ COYT v. HOLDER
proper and lawful disposition”). IIRIRA also requires the
Attorney General to effectuate physical removal of petitioners
subject to a final order of removal within ninety days of the
order. 8 U.S.C. § 1231(a)(1)(A).

   [5] It would completely eviscerate the statutory right to
reopen provided by Congress if the agency deems a motion to
reopen constructively withdrawn whenever the government
physically removes the petitioner while his motion is pending
before the BIA. The only manner in which we can harmonize
the provisions simultaneously affording the petitioner a ninety
day right to file a motion to reopen and requiring the alien’s
removal within ninety days is to hold, consistent with the
other provisions of IIRIRA, that the physical removal of a
petitioner by the United States does not preclude the peti-
tioner from pursuing a motion to reopen.

   Our conclusion that 8 C.F.R. § 1003.2(d) cannot apply to
cause the withdrawal of an administrative petition filed by a
petitioner who has been involuntarily removed from the
United States is consistent with the approach taken by the
only other circuit to address the question of involuntary
removal specifically. In Madrigal v. Holder, 572 F.3d 239
(6th Cir. 2009), the Sixth Circuit held 8 C.F.R. § 1003.4 to be
“inapplicable” where the petitioner is forcibly removed during
the pendency of his appeal. Id. at 244.2 The Sixth Circuit rea-
soned that a party’s withdrawal of a pending proceeding must
be a voluntary relinquishment of a right, and that an involun-
tary removal could not be held to constitute a voluntary with-
drawal. Id. As the concurring opinion succinctly put it:

      The government forcibly removed [the petitioner]
  2
     In relevant part, 8 C.F.R. § 1003.4 states that “[d]eparture from the
United States of a person who is the subject of . . . removal proceedings,
. . . subsequent to the taking of an appeal, but prior to a decision thereon,
shall constitute a withdrawal of the appeal, and the initial decision in the
case shall be final to the same extent as though no appeal had been taken.”
                      MARTINEZ COYT v. HOLDER                        1279
      from the United States, and now claims she aban-
      doned her appeal because she left the country. To
      state that argument should be to refute it . . . .

Id. at 245-46 (Kethledge, J., concurring).3

                                    III

   In this case, there is an additional question as to the timeli-
ness of Martinez Coyt’s motion. Whether the motion to
reopen is timely, however, depends on the resolution of the
substantive argument in the motion itself, and Martinez Coyt
filed a motion to stay removal so that the BIA could address
that issue. Rather than allowing either motion to be heard,
however, the government removed Martinez Coyt knowing
that, under the BIA’s understanding of the Attorney General’s
regulations, it was stripping the BIA of jurisdiction over his
case. See In re Armendarez-Mendez, 24 I & N Dec. 646, 648
(BIA 2008). It is not for us to address the question of timing
in the first instance, but rather for the agency tasked with the
administration of IIRIRA. See Gonzales v. Thomas, 547 U.S.
183, 187 (2006). Thus, we remand this issue to the BIA for
its consideration.

                                   IV

   [6] The BIA erred in refusing to entertain Martinez Coyt’s
  3
   Other circuits have considered whether 8 C.F.R. § 1003.2(d) and 8
C.F.R. § 1003.23(b)(1), a nearly identical provision relating to motions to
reopen or reconsider filed before an immigration judge, can be applied to
any removal—voluntary or involuntary—a question we need not, and do
not, reach in this case. Those circuits are split. The Fourth Circuit has
invalidated 8 C.F.R. § 1003.2(d) in its entirety. William v. Gonzales, 499
F.3d 329 (4th Cir. 2007). The Tenth Circuit upheld both regulations.
Rosillo-Puga v. Mukasey, 580 F.3d 1147 (10th Cir. 2009); see also Men-
diola v. Holder, 585 F.3d 1303 (10th Cir. 2009). The Fifth Circuit upheld
8 C.F.R. § 1003.2(d) on narrower grounds. Ovalles v. Holder, 577 F.3d
288, 295-96 (5th Cir. 2009) (distinguishing facts from William).
1280              MARTINEZ COYT v. HOLDER
motion because it relied on a regulation that was invalid as
applied to a forcibly removed petitioner. Therefore, we grant
the petition and remand for further proceedings consistent
with this opinion. Given our decision, we need not—and do
not—decide any other question raised by the parties.

  PETITION GRANTED; REMANDED.